Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-189 were canceled.  
Claims 190-212 were added.
Claims 190-212 are pending.
Claims 210-212 were withdrawn from further consideration as being drawn to the non-elected invention.
Claims 190-209 are under consideration. 

Withdrawn Restrictions
Objections of specification are withdrawn. Applicant amended the specification, thereby obviating this rejection/objection. 

Objections of claims 111, 118, 120 and 125 are withdrawn. Applicant canceled the claims and therefore this objection is moot. 

Rejection of Claims 121 and 125 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn.  Applicant canceled the claims and therefore this rejection is moot. 

Rejection of Claims 111, 113, and 118-125 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn.  Applicant canceled the claims and therefore this rejection is moot. 

Rejection of Claim(s) 111 under 35 U.S.C. 102(a)(1) as being anticipated by US2013/0309239 is withdrawn.  Applicant canceled the claim and therefore this rejection is moot. 

Rejection of Claim(s) 111 under 35 U.S.C. 102(a)(1) as being anticipated by Gibot et al (The Journal of Experimental Medicine, vol. 200, no. 11, 6 December 2004, pages 1419-1426) is withdrawn.  Applicant canceled the claims and therefore this rejection is moot. 

Rejection of Claim(s) 111 under 35 U.S.C. 102(a)(1) as being anticipated by Klesney-Tait et al (J Clin Invest. 2013; 123(1):138-149) is withdrawn.  Applicant canceled the claims and therefore this rejection is moot. 

Rejection of Claims 111, 122 and 125 under 35 U.S.C. 103 as being unpatentable over Gibot et al (The Journal of Experimental Medicine, vol. 200, no. 11, 6 December 2004, pages 1419-1426) and US2015/0175692 is withdrawn.  Applicant canceled the claims and therefore this rejection is moot. 


 New Rejections Necessitated by Claim Amendments 
Claim Objections
Claim(s) 201 is/are objected to because of the following informalities: “in vitro” in line 2-3 should read “in vitro”.  Appropriate correction is required.

Claim(s) 201 is/are objected to because of the following informalities: “Kupffer cells, and cell lines” should read “Kupffer cells, or cell lines”.  Appropriate correction is required.

Claim(s) 207 is/are objected to because of the following informalities: “has a human IgG1 isotype” should read “is a human IgG1 isotype”.  Appropriate correction is required.

Claim(s) 208 is/are objected to because of its dependency on the objected base claim 207. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claims 196-197 and 208-209 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 196 indirectly depends from claim 190, and claim 190 recites CDR sequences for elected species antibody TI-63 (instant specification, page 155 and 158).  Instant specification disclosed that soluble full-length anti-TREM1 antibody TI-63 did not increase GFP expression in cells expressing human TREM1, as compared to the isotype control (paragraph 464, page 179).  However, instant claim 196 recites claim limitation “wherein the antibody enhances TREM1-dependent gene transcription induced by binding of one or more TREM1 ligands to the TREM1 protein”.  Therefore, it is unclear whether Applicant intends to recite elected species TI-63 antibody or not by instant claim 196.  Claim 197 is also rejected as being dependent on claim 196 and therefore containing same claim limitation. 
Claim 208 recites amino acid residue numbers, but does not recite which numbering system is used.  Therefore, it is unclear which numbering system is used because there are multiple numbering systems. 
 Claim 209 recites amino acid residue numbers, but does not recite which numbering system is used in subparts (b)-(d).  Therefore, it is unclear which numbering system is used in subparts (b)-(d) because there are multiple numbering systems. 


Allowable Subject Matter
Claims 190-195, 198-200, and 202-206 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: sequence search with SEQ ID NO: 23 fused to SEQ ID NO: 34 fused to SEQ ID NO: 102 for HVR-L1-3 of elected species TI-63 and sequence search with SEQ ID NO: 136 fused to SEQ ID NO: 168 fused to SEQ ID NO: 230 for HVR-H1-3 of elected species TI-63 (Table 2, page 155 and 158) showed that there is no antibody with these CDR sequences known in the art.  


Conclusion
Claims 190-195, 198-200, and 202-206 are allowed.
	Claims 196-197 and 208-209 are rejected.
	Claims 201 and 207 are objected to.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643     

/Brad Duffy/Primary Examiner, Art Unit 1643